Case 2:15-cv-07576-CCC-CLW Document 56 Filed 10/23/20 Page 1 of 3 PageID: 1423




                      UNITED STATES DISTRICT COURT

                           DISTRICT OF NEW JERSEY

  ARTHUR SHERIDAN, an individual, Civil Action No. 2:15-cv-07576-CCC-CLW
  and BARBARA SHERIDAN, an
  individual, individually and on behalf
  of all others similarly situated,      Hon. Claire C. Cecchi

                     Plaintiffs,
                                           JOINT STIPULATION TO DISMISS
               -against-                   PURSUANT TO FED. R. CIV. P.
                                           41(a)(1)(A)(ii)
  SIRIUS XM RADIO INC., a
  Delaware corporation; and
  PANDORA MEDIA, INC., a
  Delaware corporation,

                     Defendants.



       The parties to the above-entitled action, by and through the undersigned

 counsel, hereby stipulate to dismissal with prejudice of all claims asserted by and

 on behalf of plaintiffs Arthur Sheridan and Barbara Sheridan pursuant to Federal

 Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own attorneys’

 fees and costs.
Case 2:15-cv-07576-CCC-CLW Document 56 Filed 10/23/20 Page 2 of 3 PageID: 1424




                                  Respectfully submitted,

Dated: December 5, 2019           By:       /s/ Thomas R. Curtin
                                            Thomas R. Curtin
                                  McELROY, DEUTSCH, MULVANEY &
                                  CARPENTER LLP
                                  Thomas R. Curtin
                                  Kathleen N. Fennelly
                                  1300 Mount Kemble Avenue
                                  P.O. Box 2075
                                  Morristown, NJ 07962-2075
                                  Telephone: (973) 993-8100
                                  Facsimile: (973) 425-0161
                                  O’MELVENY & MYERS LLP
                                  Daniel M. Petrocelli (pro hac vice)
                                  Cassandra L. Seto (pro hac vice)
                                  1999 Avenue of the Stars, Suite 800
                                  Los Angeles, CA 90067-6035
                                  Telephone: (310) 553-6700
                                  Facsimile: (310) 246-6779
                                  Attorneys for Sirius XM Radio Inc.

Dated: December 5, 2019           By:       /s/ Kevin M. McDonough
                                            Kevin M. McDonough

                                  LATHAM & WATKINS LLP
                                  Kevin M. McDonough
                                  885 Third Avenue
                                  New York, NY 10022
                                  Telephone: (212) 906-1200
                                  Facsimile: (212) 751-4864

                                  Andrew M. Gass (pro hac vice)
                                  505 Montgomery Street, Suite 2000
                                  San Francisco, CA 94111
                                  Telephone: (415) 391-0600
                                  Facsimile: (415) 395-8095

                                  Attorneys for Pandora Media, LLC



                                        2
 Case 2:15-cv-07576-CCC-CLW Document 56 Filed 10/23/20 Page 3 of 3 PageID: 1425




  Dated: December 5, 2019          By:        /s/ John M. Destefano
                                             John M. Destefano (pro hac vice)

                                   HAGENS BERMAN SOBOL SHAPIRO LLP
                                   Steve W. Berman (pro hac vice)
                                   steve@hbsslaw.com
                                   1918 Eighth Avenue, Suite 3300
                                   Seattle, Washington 98101
                                   Telephone: (206) 623-7292
                                   Facsimile: (206) 623-0594

                                   Robert B. Carey (pro hac vice)
                                   rob@hbsslaw.com
                                   John M. Destefano (pro hac vice)
                                   johnd@hbsslaw.com
                                   11 West Jefferson Street, Suite 1000
                                   Phoenix, Arizona 85003
                                   Telephone: (602) 840-5900
                                   Facsimile: (602) 840-3012

                                   LITE DEPALMA GREENBERG, LLC
                                   Bruce D. Greenberg
                                   bgreenberg@litedepalma.com
                                   570 Broad Street, Suite 1201
                                   Newark, New Jersey 07102
                                   Telephone: (973) 623-3000
                                   Facsimile: (973) 623-0858

                                   Attorneys for Plaintiffs Arthur and
                                   Barbara Sheridan
SO ORDERED
    s/Claire C. Cecchi       .
Claire C. Cecchi, U.S.D.J.

Date: 10/23/2020




                                         3
